BUTLER, District Judge.
The only case set out in the bill, as we understand it is that predicated on the defendant’s failure to perform his contract therein stated, and as both parties reside in Pennsylvania, this court has no jurisdiction of that.
The argument that the plaintiff may be regarded as standing on the copyright named as owner thereof, seeking relief against the defendant for infringement, is very ingenious, but cannot be accepted as sound. The demurrer must be sustained and the bill dismissed, without prejudice.